Name: Commission Regulation (EC) No 2054/2003 of 21 November 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Mantequilla de l'Alt Urgell y la Cerdanya or Mantega de l'Alt Urgell i la Cerdanya)
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  consumption;  Europe
 Date Published: nan

 Avis juridique important|32003R2054Commission Regulation (EC) No 2054/2003 of 21 November 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Mantequilla de l'Alt Urgell y la Cerdanya or Mantega de l'Alt Urgell i la Cerdanya) Official Journal L 305 , 22/11/2003 P. 0005 - 0006Commission Regulation (EC) No 2054/2003of 21 November 2003supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Mantequilla de l'Alt Urgell y la Cerdanya or Mantega de l'Alt Urgell i la Cerdanya)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) Under Article 5 of Regulation (EEC) No 2081/92, Spain has sent the Commission an application for the registration of the name "Mantequilla de l'Alt Urgell y la Cerdanya" or "Mantega de l'Alt Urgell i la Cerdanya" as a designation of origin.(2) In accordance with Article 6(1) of that Regulation, the application has been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union(3) of the name listed in the Annex to this Regulation.(4) The name consequently qualifies for inclusion in the "Register of protected designations of origin and protected geographical indications" and to be protected at Community level as a protected designation of origin.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 1979/2003(5),HAS ADOPTED THIS REGULATION:Article 1The name listed in the Annex to this Regulation is hereby added to the Annex to Regulation (EC) No 2400/96 and entered as a protected designation of origin (PDO) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 November 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ C 56, 11.3.2003, p. 2 (Mantequilla de l'Alt Urgell y la Cerdanya or Mantega de l'Alt Urgell i la Cerdanya).(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 294, 12.11.2003, p. 5.ANNEXPRODUCTS LISTED IN ANNEX I TO THE TREATY, INTENDED FOR HUMAN CONSUMPTIONOils and other fatsSPAINMantequilla de l'Alt Urgell y la Cerdanya or Mantega de l'Alt Urgell i la Cerdanya (PDO).